SWAIN, J.
I dissent. Subdivision (a) of section 42.20 of the Los Angeles Municipal Code, under which defendant was convicted, makes it a misdemeanor for an employee of an on-sale liquor establishment to solicit a customer to purchase a drink for a frequenter and habitue of such place or a drink for a vagrant or idle person about such place. The evidence supports implied findings that the defendant was an employee (bartender) at the café in question and that he solicited a customer (an officer of the L.A.P.D. Vice Squad) to buy a drink for a waitress employed at that establishment. The issue here is, Was the waitress a “frequenter” as that term is used in the ordinance?
*897Webster defines a “frequenter” as “one who frequents” and “frequent” as “to visit often; to associate within, to be in or to resort to, often or habitually.” By the same authority “habitue” is “one who frequents a place or class of places.” I see no distinction between the two so I shall discuss “frequenter” alone. There is no evidence that the waitress was a vagrant. The majority opinion holds that the waitress was not shown to be a frequenter. I disagree.
The evidence shows that she was regularly employed at a salary of $50 per week and that she was paid by cheek after deducting social security. Prom this it is obvious that she went to the café frequently. This satisfies the definition of frequenter. The ordinance does not say “frequenter other than an employee.” A statute or an ordinance is to be interpreted in the light of the object which it seeks to accomplish. Johnston v. Brewer (1940), 40 Cal.App.2d 583, states, page 587 [105 P.2d 365]: “In determining the intent with which an ordinance was enacted our consideration is primarily directed to discovering the evil sought to be remedied by it.”
There are doubtless many reasons why the ordinance was adopted but one evil sought to be remedied was the practice of relieving a customer of more money than he wished to spend and doing this by soliciting drinks for persons in the café who were not his guests and for whom, on his own initiative, he would not buy them. This form of artfully and artificially stimulating business and speedily parting a customer and his money is well illustrated in the present case. The officer was in the bar approximately twenty minutes. During that time he was induced to spend approximately $17 for drinks. If we hold that an employee cannot be a frequenter, we create a hole in the ordinance which could practically destroy it. All an owner would then have to do would be to put the B-girls on salary and let another employee solicit drinks for them. If the waitress had solicited drinks for herself, and it appears that she too did that, she would have violated the ordinance. (People v. Bennett (1950), Crim. A. 2640.) It is unthinkable that the city council intended to permit an employee to solicit drinks for another employee when it used the word “frequenter” which can be interpreted to cover both employees and nonemployees.
There is another point involved in determining the status of the waitress. Although she was employed as such, she was not acting as a waitress while she was drinking with the police officer. This brings her within the rule in Mullen v. Larson-*898Morgan Co. (1933), 212 Wis. 52 [249 N.W. 67], This deals with the “safe place statute’’ which protects employees and frequenters. At page 63 the court said: “It is urged by respondent in effect that the plaintiff was not engaged in his work or at his place of work at the time he was injured but had stepped aside from his work and stepped on the loose plank from idle curiosity. If this be so he was a ‘ frequenter. ’ The place where he stood was a place of employment. The ladder was placed for use in connection with the work, and one could not use the ladder without going on the stone pile and the plaintiff was standing where one might go to reach the ladder. From the photograph in evidence as well as from the testimony we infer that the workman operating the levers controlling the flow of material necessarily stood on the stone pile to operate them. If this workman while at work had been injured by the giving way of the plank, there would be no doubt of his right of recovery in ease his place of work were found not safe, in absence of contributory negligence, unless recovery under the statute were prevented by the workmen’s compensation act, and the plaintiff as a ‘frequenter’ is entitled to the benefit of the statute the same as a workman. (Citing case.) A frequenter is defined by section 101.01(5), Stats., as a person not a trespasser who may be in a place of employment, and the plaintiff was not a trespasser.’’ It is obvious from this that an employee who has stepped aside from her duties but remains on the premises of her employer may be a frequenter. The evidence would warrant an inference that the waitress was not a stranger to this way of dealing with customers. She was not backward in ordering drinks or in the amount she consumed.
It is true that the Supreme Court of Wisconsin, speaking of the above mentioned statute, said (Washburn v. Skogg (1931), 204 Wis. 29 [233 N.W. 764]): “A frequenter is any person not an employee, ’ ’ but that statement is not warranted by the language of the statute. Employees and frequenters are named as persons to be protected. The plaintiff in that case was not an employee. The court was trying to say that all employees were protected against unsafe places of employment and, in addition to that, all frequenters who were not employees were also protected.
I would affirm the judgment and the order granting probation.